Citation Nr: 0309719	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-01 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred between October 2, 2001 and October 
22, 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran performed active duty service from February 1937 
to August 1939, and from May 1944 to November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision from the Department of 
Veterans Affairs (VA) Medical Center from Canandaigua, New 
York.  


REMAND

In letters dated in December 2001, the appellant's daughter 
makes reference to copies of various documents as enclosures.  
The evidence of record does not, however, include the 
referenced enclosures.  The VA Medical Center (VAMC) should 
associate the appellant's entire administrative file with the 
claims folder.  If the referenced documents are not contained 
in the administrative file, the VAMC should contact the 
appellant and request copies of such records.  

In addition, the VAMC should contact Timothy Damron, M.D., of 
the State University of New York, Upstate Medical University 
Hospital, and request copies of any pre-authorization 
documents from VA pertaining to the appellant's treatment 
from October 2, to October 22, 2001.  

Accordingly, this case is REMANDED for the following 
development:

1.  The VAMC should associate the 
appellant's entire administrative file, 
to include all reports of contact with 
the appellant, his daughter, and 
University Hospital staff, with the 
claims folder.  

2.  The VAMC should ensure that the 
documents referenced as enclosures in 
letters from the appellant's daughter, 
dated in December 2001, are contained in 
the administrative file.  She makes 
specific reference to bills from 
University Hospital, as well as pre-
authorization documents being provided to 
the veteran and Timothy Damron, M.D.  If 
the enclosures are not of record, the 
VAMC should contact the appellant and 
request copies of such records.  

3.  The VAMC should contact Timothy 
Damron, M.D., of University Hospital, 750 
East Adams Street, Syracuse, New York, 
13210, and request copies of any pre-
authorization documents from VA 
pertaining to the veteran's treatment 
from October 2 to October 22, 2001.  

4.  The veteran should submit argument 
explaining his theory how under the law, 
not under equity, but under the law, he 
is entitled to reimbursement.  In this 
regard, in accordance with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), the Board hereby provides notice 
that the veteran was not service 
connected for a hip disorder at the time 
of his surgery, and at this time, there 
is no showing that a medical emergency 
was present on October 2, 2001.

5.  The VAMC should then review the 
evidence of record and adjudicate the 
issue on appeal.  The VAMC must ensure 
that all action necessary under the VCAA 
concerning the duty to notify and assist 
the appellant are accomplished.  38 
U.S.C.A. §§ 5100, 5103, 5103A and  5107 
(West 2002).  This includes notification 
of the law, as well as compliance with 
the notice requirements explaining what 
VA will do and what the appellant must 
do, as discussed in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The VAMC must provide 
adequate reasons and bases for its 
determination.  This includes obtaining 
and associating with the claims file the 
treatment records for the time-period in 
question, and addressing the appellant's 
daughter's assertion that the veteran 
could not be transferred to the VAMC due 
to post-operative infection.   

6.  If the benefit sought on appeal 
continues to be denied, the VAMC must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.  This includes 
making a specific request to the 
appellant's representative for submission 
of a VA Form 646.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

